Title: To Benjamin Franklin from the Marquis du Saillant et de Saint-Viance, 14 March 1783
From: Du Saillant et de Saint-Viance, Charles-Louis-Jean-Gaspard de Lasteyrie, marquis
To: Franklin, Benjamin


Monsieurparis le 14. mars 1783.
Je viens De Comettre unne Etourderie Dont je vous prie De Recevoir mes Excuses. Mr. gatellier ma Envoyé trois Exemplaires De son ouvrage pour vous Les faire passer, jay Cru que La Lettre qui Etoit De Dans Etoit pour moy, & dans Cette idee je Lay ouvertte, jespere que vous voudres bien avoir De Lindulgence pour unne fautte involontaire je vous Le Demande Et Detre persuadé Du Respect avec Lequel je Suis Monsieur Votre tres humble & tres obeissant Serviteur
Le Mquis Du Saillant
